Citation Nr: 1509661	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD), panic disorder without agoraphobia, anxiety disorder, and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970, to include service in the Republic of Vietnam from December 1969 to November 1970.
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

As an initial matter, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as stated on the cover page of this decision.  

The Veteran initiated, but did not perfect, an appeal of the initial rating assigned for left ear hearing loss.  He also initiated an appeal of the initial single 10 percent rating assigned for peripheral neuropathy of the bilateral lower extremities, requesting that a compensable rating be assigned for each lower extremity.  An October 2011 rating decision found clear and unmistakable error in the June 2009 rating of peripheral neuropathy of the bilateral lower extremities, and assigned a separate 10 percent rating for each lower extremity, effective February 4, 2009.  The Board considers this action a full grant of the benefit requested by the Veteran, and notes that subsequently the ratings for each lower extremity were increased to 20 percent.  Consequently, those matters are not before the Board.  


FINDING OF FACT

The Veteran has various diagnoses of an Axis I psychiatric disability that is reasonably shown to be related to his service.  


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is not in dispute that the Veteran has a psychiatric disability, variously diagnosed as PTSD, panic disorder without agoraphobia, anxiety disorder, and dysthymic disorder.  A July 2008 VA memorandum found that the Veteran participated in combat in the Republic of Vietnam.  Finally, a January 2012 letter from Dr. J.H., a private physician, indicates that the Veteran's anxiety and emotional distress is related to his tour of duty in Vietnam.  Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran has an acquired psychiatric disability that is related to his service, and that service connection for such disability is warranted.  



ORDER

Service connection for a variously diagnosed psychiatric disability is granted.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


